OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs to petitioners payable by respondent.
Inasmuch as the respondent State explicitly conceded the unconstitutionality of the Petroleum Business Tax regime as applied to petitioners, we affirm the decision of the Appellate Division (217 AD2d 192) and conclude that we need decide nothing more with respect to this case.
Chief Judge Kaye and Judges Simons, Titone, Bellacosa, Smith, Levine and Ciparick concur.
Order affirmed, with costs, in a memorandum.